 



Exhibit 10.5
GUARANTEE
     THIS GUARANTEE (“Guarantee”), dated November 20, 2007, is by Saitek
Industries Limited, a Delaware corporation (“Guarantor”), with its chief
executive office at 2295 Jefferson Street, Torrance, California, in favor of
Wachovia Capital Finance Corporation (Central), an Illinois corporation
(“Lender”), having an office at 150 South Wacker Drive, Suite 2200, Chicago,
Illinois 60606-4202.
WITNESSETH:
     WHEREAS, Lender and Mad Catz, Inc., a Delaware corporation (“Borrower”)
have entered or are about to enter into financing arrangements pursuant to which
Lender may make loans and advances and provide other financial accommodations to
Borrower as set forth in the Second Amended and Restated Loan Agreement, dated
October 30, 2006, by and among Lender and Borrower (as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Second Amended and Restated Loan Agreement”), as amended by the
First Amending Agreement (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced), dated November
___, 2007 by and among Lender and Borrower and other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
Guarantee (all of the foregoing, together with the Second Amended and Restated
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”); and
     WHEREAS, due to the close business and financial relationships between
Borrower and Guarantor, in consideration of the benefits which will accrue to
Guarantor and as an inducement for and in consideration of Lender making loans
and advances and providing other financial accommodations to Borrower pursuant
to the Second Amended and Restated Loan Agreement and the other Financing
Agreements, the Guarantor wishes to guarantee the obligations of the Borrower to
the Lender pursuant to the terms hereof;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees in favor of Lender as follows:
     1. Guarantee.
          (a) Guarantor absolutely and unconditionally, jointly and severally,
guarantees and agrees to be liable for the full and indefeasible payment and
performance when due of the following (all of which are collectively referred to
herein as the “Guaranteed Obligations”): (i) all obligations, liabilities and
indebtedness of any kind, nature and description of Borrower to Lender and/or
its affiliates, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether arising under the Second Amended and Restated Loan
Agreement, the other Financing Agreements or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Second Amended and Restated Loan Agreement or after the
commencement of any case with respect to Borrower under the United

 



--------------------------------------------------------------------------------



 



States Bankruptcy Code or any similar statute (including, without limitation,
the payment of interest and other amounts, which would accrue and become due but
for the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in any such case and including loans, interest,
fees, charges and expenses related thereto and all other obligations of Borrower
or its successors to Lender arising after the commencement of such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Lender and (ii) all expenses (including, without limitation,
attorneys’ fees and legal expenses) incurred by Lender in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of Borrower’s obligations, liabilities and
indebtedness as aforesaid to Lender, the rights of Lender in any collateral or
under this Guarantee and all other Financing Agreements or in any way involving
claims by or against Lender directly or indirectly arising out of or related to
the relationships between Borrower, Guarantor or any other Obligor (as
hereinafter defined) and Lender, whether such expenses are incurred before,
during or after the initial or any renewal term of the Second Amended and
Restated Loan Agreement and the other Financing Agreements or after the
commencement of any case with respect to Borrower or Guarantor under the United
States Bankruptcy Code or any similar statute.
          (b) This Guarantee is a guaranty of payment and not of collection.
Guarantor agrees that Lender need not attempt to collect any Guaranteed
Obligations from Borrower, any one Guarantor or any other Obligor or to realize
upon any collateral, but may require any one Guarantor to make immediate payment
of all of the Guaranteed Obligations to Lender when due, whether by maturity,
acceleration or otherwise, or at any time thereafter. Lender may apply any
amounts received in respect of the Guaranteed Obligations to any of the
Guaranteed Obligations, in whole or in part (including attorneys’ fees and legal
expenses incurred by Lender with respect thereto or otherwise chargeable to
Borrower or Guarantor) and in such order as Lender may elect.
          (c) Payment by Guarantor shall be made to Lender at the office of
Lender from time to time on demand as Guaranteed Obligations become due.
Guarantor shall make all payments to Lender on the Guaranteed Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against Guarantor either in the same
action in which Borrower or any other Guarantor or any other Obligor is sued or
in separate actions. In the event any claim or action, or action on any
judgment, based on this Guarantee is brought against Guarantor, Guarantor agrees
not to deduct, set-off, or seek any counterclaim for or recoup any amounts which
are or may be owed by Lender to Guarantor.
          (d) Notwithstanding anything to the contrary contained herein, the
amount of the obligations payable by Guarantor under this Guarantee shall be the
aggregate amount of the Guaranteed Obligations unless a court of competent
jurisdiction adjudicates Guarantor’s obligations to be invalid, avoidable or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the Guaranteed Obligations payable by
Guarantor hereunder shall be limited to the maximum amount that could be
guaranteed by Guarantor

-2-



--------------------------------------------------------------------------------



 



without rendering such Guarantor’s obligations under this Guarantee invalid,
avoidable or unenforceable under such applicable law.
     2. Waivers and Consents. Notice of acceptance of this Guarantee, the making
of loans and advances and providing other financial accommodations to Borrower
and presentment, demand, protest, notice of protest, notice of nonpayment or
default and all other notices to which Borrower or Guarantor are entitled are
hereby waived by Guarantor. Guarantor also waives notice of and hereby consents
to, (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Second Amended and Restated Loan Agreement and any of the
other Financing Agreements, including, without limitation, extensions of time of
payment of or increase or decrease in the amount of any of the Guaranteed
Obligations, the interest rate, fees, other charges, or any collateral, and the
guarantee made herein shall apply to the Second Amended and Restated Loan
Agreement and the other Financing Agreements and the Guaranteed Obligations as
so amended, modified, supplemented, renewed, restated or extended, increased or
decreased, (ii) the taking, exchange, surrender and releasing of collateral or
guarantees now or at any time held by or available to Lender for the obligations
of Borrower or any other party at any time liable on or in respect of the
Guaranteed Obligations or who is the owner of any property which is security for
the Guaranteed Obligations (individually, an “Obligor” and collectively, the
“Obligors”), including, without limitation, the surrender or release by Lender
of any one Guarantor hereunder,(iii) the exercise of, or refraining from the
exercise of any rights against Borrower, Guarantor or any other Obligor or any
collateral, (iv) the settlement, compromise or release of, or the waiver of any
default with respect to, any of the Guaranteed Obligations and (v) any financing
by Lender of Borrower under Section 364 of the United States Bankruptcy Code or
consent to the use of cash collateral by Lender under Section 363 of the United
States Bankruptcy Code. Guarantor agrees that the amount of the Guaranteed
Obligations shall not be diminished and the liability of Guarantor hereunder
shall not be otherwise impaired or affected by any of the foregoing.
          (b) No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of Borrower in respect of
any of the Guaranteed Obligations, or any one Guarantor in respect of this
Guarantee, affect, impair or be a defense to this Guarantee. Without limitation
of the foregoing, the liability of Guarantor hereunder shall not be discharged
or impaired in any respect by reason of any failure by Lender to perfect or
continue perfection of any lien or security interest in any collateral or any
delay by Lender in perfecting any such lien or security interest. As to
interest, fees and expenses, whether arising before or after the commencement of
any case with respect to Borrower under the United States Bankruptcy Code or any
similar statute, Guarantor shall be liable therefor, even if Borrower’s
liability for such amounts does not, or ceases to, exist by operation of law.
Guarantor acknowledges that Lender has not made any representations to Guarantor
with respect to Borrower, any other Obligor or otherwise in connection with the
execution and delivery by Guarantor of this Guarantee and Guarantor are not in
any respect relying upon Lender or any statements by Lender in connection with
this Guarantee.
          (c) Unless and until the indefeasible payment and satisfaction in full
of all of the Guaranteed Obligations in immediately available funds and the
termination of the financing

-3-



--------------------------------------------------------------------------------



 



arrangements of Lender with Borrower, Guarantor hereby irrevocably and
unconditionally waives and relinquishes (i) all statutory, contractual, common
law, equitable and all other claims against Borrower, any collateral for the
Guaranteed Obligations or other assets of Borrower or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect to sums paid or payable to Lender by Guarantor
hereunder and (ii) any and all other benefits which Guarantor might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid by or collected or due from Guarantor, Borrower or any other
Obligor upon the Guaranteed Obligations or realized from their property.
     3. Subordination. Payment of all amounts now or hereafter owed to Guarantor
by Borrower or any other Obligor is hereby subordinated in right of payment to
the indefeasible payment in full to Lender of the Guaranteed Obligations and all
such amounts and any security and guarantees therefor are hereby assigned to
Lender as security for the Guaranteed Obligations.
     4. Acceleration. Notwithstanding anything to the contrary contained herein
or any of the terms of any of the other Financing Agreements, the liability of
Guarantor for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of Borrower or any other
Obligor therefor does not, upon the occurrence of any act, condition or event
which constitutes an Event of Default as such term is defined in the Second
Amended and Restated Loan Agreement.
     5. Account Stated. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding against or involving Guarantor as prima facie proof of the items
therein set forth, and the monthly statements of Lender rendered to Borrower, to
the extent to which no written objection is made within thirty (30) days from
the date of sending thereof to Borrower, shall be deemed conclusively correct
and constitute an account stated between Lender and Borrower and be binding on
Guarantor.
     6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. Guarantor shall continue to be
liable hereunder until one of Lender’s officers actually receives a written
termination notice from a Guarantor sent to Lender at its address set forth
above by certified mail, return receipt requested and thereafter as set forth
below. Such notice received by Lender from any one Guarantor shall not
constitute a revocation or termination of this Guarantee as to any other
Guarantor. Revocation or termination hereof by Guarantor shall not affect, in
any manner, the rights of Lender or any obligations or duties of Guarantor
(including the Guarantor which may have sent such notice) under this Guarantee
with respect to (a) Guaranteed Obligations which have been created, contracted,
assumed or incurred prior to the receipt by Lender of such written notice of
revocation or termination as provided herein, including, without limitation,
(i) all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination),
(ii) all interest, fees and similar charges accruing or due on and after
revocation or termination, and (iii) all attorneys’ fees and legal expenses,
costs and other expenses paid or incurred on or after such notice of revocation
or termination in attempting to collect or enforce any of the Guaranteed
Obligations against Borrower, Guarantor or any other Obligor (whether or not
suit be brought),

-4-



--------------------------------------------------------------------------------



 



or (b) Guaranteed Obligations which have been created, contracted, assumed or
incurred after the receipt by Lender of such written notice of revocation or
termination as provided herein pursuant to any contract entered into by Lender
prior to receipt of such notice. The sole effect of such revocation or
termination by Guarantor shall be to exclude from this Guarantee the liability
of such Guarantor for those Guaranteed Obligations arising after the date of
receipt by Lender of such written notice which are unrelated to Guaranteed
Obligations arising or transactions entered into prior to such date. Without
limiting the foregoing, this Guarantee may not be terminated and shall continue
so long as the Second Amended and Restated Loan Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof).
     7. Reinstatement. If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Lender
is required to surrender or return such payment or proceeds to any Person for
any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Lender. Guarantor shall be liable to pay to Lender, and does
indemnify and hold Lender harmless for the amount of any payments or proceeds
surrendered or returned. This Section 7 shall remain effective notwithstanding
any contrary action which may be taken by Lender in reliance upon such payment
or proceeds. This Section 7 shall survive the termination or revocation of this
Guarantee.
     8. Amendments and Waivers. Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender.
Lender shall not by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of Lender.
Any such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by Lender of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender would otherwise have on any future occasion, whether
similar in kind or otherwise.
     9. Corporate Existence, Power and Authority. Guarantor is a corporation
duly organized and in good standing under the laws of its state or other
jurisdiction of incorporation and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the financial condition,
results of operation or businesses of any of Guarantor or the rights of Lender
hereunder or under any of the other Financing Agreements. The execution,
delivery and performance of this Guarantee is within the corporate powers of
Guarantor, have been duly authorized and are not in contravention of law or the
terms of the certificates of incorporation, by-laws, or other organizational
documentation of Guarantor, or any indenture, agreement or undertaking to which
Guarantor is a party or by which Guarantor or its property are bound. This
Guarantee constitutes the legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms. Any one Guarantor signing this
Guarantee shall be bound hereby whether or not any other Guarantor or any other
person signs this Guarantee at any time.
     10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

-5-



--------------------------------------------------------------------------------



 



          (a) The validity, interpretation and enforcement of this Guarantee and
any dispute arising out of the relationship between Guarantor and Lender,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of California but excluding any principles of
conflicts of law or other rule of law that would result in the application of
the law of any jurisdiction other than the laws of the State of California.
          (b) Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the California State Courts located in the
District of San Diego and the United States District Court for the Southern
District of California, whichever Lender elects and waives any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Guarantee or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of Guarantor and
Lender in respect of this Guarantee or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising and whether in contract, tort, equity or otherwise, and agrees
that any dispute arising out of the relationship between Guarantor or Borrower
and Lender or the conduct of any such persons in connection with this Guarantee,
the other Financing Agreements or otherwise shall be heard only in the courts
described above (except that Lender shall have the right to bring any action or
proceeding against Guarantor or its property in the courts of any other
jurisdiction which Lender deems necessary or appropriate in order to realize on
collateral at any time granted by Borrower or Guarantor to Lender or to
otherwise enforce its rights against Guarantor or its property).
          (c) Guarantor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth on the
signature pages hereof and service so made shall be deemed to be completed five
(5) days after the same shall have been so deposited in the U.S. mails, or, at
Lender’s option, by service upon Guarantor in any other manner provided under
the rules of any such courts. Within thirty (30) days after such service,
Guarantor so served shall appear in answer to such process, failing which
Guarantor shall be deemed in default and judgment may be entered by Lender
against Guarantor for the amount of the claim and other relief requested.
          (d) GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY OF GUARANTORS AND LENDER IN RESPECT OF THIS
GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY OF GUARANTORS OR LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTORS AND LENDER TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
          (e) Lender shall not have any liability to Guarantor (whether in tort,
contract, equity

-6-



--------------------------------------------------------------------------------



 



or otherwise) for losses suffered by Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Guarantee, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Lender that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Lender shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of the Second Amended and Restated Loan Agreement and the other
Financing Agreements.
     11. Notices. All notices, requests and demands hereunder shall be in
writing and (a) made to Lender at its address set forth above and to Guarantor
at 7480 Mission Valley Road, Suite 101, San Diego, California, 92108, or to such
other address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.
     12. Partial Invalidity. If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13. Entire Agreement. This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
     14. Successors and Assigns. This Guarantee shall be binding upon Guarantor
and its successors and assigns and shall inure to the benefit of Lender and its
successors, endorsees, transferees and assigns. The liquidation, dissolution or
termination of the Guarantor shall not terminate this Guarantee as to such
entity or as to any of the other Obligors.
     15. Construction. All references to the term “Guarantor” wherever used
herein shall mean the Guarantor and its respective successors and assigns,
individually and collectively, jointly and severally (including, without
limitation, any receiver, trustee or custodian for the Guarantor or any of its
respective assets or the Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code). All references to
the term “Lender” wherever used herein shall mean Lender and its successors and
assigns and all references to the term “Borrower” wherever used herein shall
mean Borrower and its successors and assigns (including, without limitation, any
receiver, trustee or custodian for Borrower or any of its assets or Borrower in
its capacity as debtor or debtor-in-possession under the United States
Bankruptcy Code). All references to the term “Person” or “person” wherever used
herein shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated

-7-



--------------------------------------------------------------------------------



 



association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality of political subdivision
thereof. All references to the plural shall also mean the singular and to the
singular shall also mean the plural.
     16. Counterparts, etc. This Guarantee may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Guarantee by telefacsimile or other electronic means shall
have the same force and effect as the delivery of an original executed
counterpart of this Guarantee. Any party delivering an executed counterpart of
this Guarantee by telefacsimile or other electronic means shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Guarantee.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as
of the day and year first above written.

            SAITEK INDUSTRIES LIMITED
      /s/ Stewart Halpern       By: Stewart Halpern      Title:   Chief
Financial Officer     

 